 In the Matter of THE GRAY ENVELOPE MANUFACTURING COMPANY, INC.andLOCAL447, PAPER WORKERS AND DISTRIBUTING TRADES, INTER-NATIONAL PRINTING PRESSMEN'S AND ASSISTANTS' UNION, A. F. OF L.Case No. C-2264.-Decided November 18, 1942Jurisdiction:envelope manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:charges of, dismissed-anti-union activ-ities of supervisory and other employees in plant during working hours foundnot attributable to employer ; injudicious statement made to union committeeby management representatives at bargaining conference suggesting postpone-mentof organizationalactivities because of its precarious financial condition,found undercircumstancesnot to constitute interference.Company-Dominated Union:charges of, dismissed-organization formed by non-supervisory employees without knowledge of employer, and refused recogni-tion by employer, held not dominated.Practice and Procedure:complaint dismissed.DECISIONANDORDEROn July 17; 1942, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had notengaged in and was not engaging in the unfair labor practices allegedin the complaint and recommending that the complaint herein be dis-missed, as set forth in the copy of the Intermediate Report annexedhereto.Thereafter, on August 17, 1942, the Union filed exceptionsto the Intermediate Report.The Board has considered the rulingsof the Trial Examiner at the hearing and finds that, no prejudicialerror was committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of, oral argumentwas held before the Board at Washington, D. C., on September 10,1942.The respondent and the Union were represented by counseland participated in the hearing.The Board has considered the Intermediate Report, the Union'sexceptions, and the'entire record in the case, and hereby adopts thefindings, conclusions, and recommendations made by the' Trial Exam-iner, with the additions noted below :1.The Trial Examiner has found that the respondent did not inter-fere with, restrain, or coerce its employees in the exercise of the rights45 N. L. R. B., No. 98.653 654DECISIONS OF NATIONALLABOR RELATIONS BOARDguaranteed in Section 7 of the Act.While the evidence as to theactivities of Robinson, Harris, Larsen, and Smart in connection withthe meeting of employees held in the respondent's plant on February..211194,1, creates some doubt as to the respondent's coxhplete'.neutrality,the, record shows that the respondent's managing officers,' Burns andMagee, immediately upon learning of the activities of these employees,reprimanded Robinson and Harris, instructed them to 'discontinuesuch activities, and admonished Larsen-and Smart against engaging indiscussions of unions or of organizational activities among the, em-ployees.Thereafter, supervisory employees were on .two occasionsgiven similar instructions not to interfere with union, activities.Sim-ilarly,while there, is evidence that Burns and Magee, during theirmeetings with Bennett and the union committee, referred to the re-- spondent's precarious financial position and requested that the Unionstop or postpone 'its' organizational activities among the; respond'ent'semployees, the respondent on Mardi 1, 1941, wrote Bennett that it wasentirely willing to bargain collectively,-with any designated represent-ative of its employees; and in April 1941, during the strike called bythe Union, the respondent distributed among its employees a* state-ment informing them, in part, that it was the respondent's policy topermit its employees full freedom of organization for the purposes ofcollective bargaining.Furthermore, the respondent settled the strikeby negotiating and entering into a 1-year contract with the Union,which included a maintenance-of-membership clause covering em-ployees in the respondent's shipping department.Upon the record asa whole, wet find, as did,the. Trial, Examiner, that,the respondent didnot interfere with, restrain, or coerce its employees -in the exercise of. the rights guaranteed in Section 7 of the Act.2.The,Trial Examiner has found that the respondent did not inter-ciation and did,not contribute support to it.Here; again, we agree.-While ,there is evidence- that employees engaged in furthering theformation ' of the Association were absent from the plant during-working hours; at times without deduction from their,rpay, the recordshows, as the Trial Examiner,has found, that ,the respondent had no,of the employees in-question.There is no showing of, aily,direct.con-21, 1941, and the subsequent formation of the Association, and, no rep-resentative of management.engaged in any similar conduct followingthe issuance of Burns' and Magee's reprimands and instructions afterthe meeting.Te agree with the Trial Examiner's finding that the re-spondent is not responsible for the activities of,Howard Zeller in pro-,r. THE' GRAY E_.NVELOPE- MANUFACTURING COMPANY, -INC.655moting-tlie formation of the 'Association.In addition, as the TrialExaminer has found, the respondent' on' March 8, 1941,-and' thereafter'refused to recognize the Association unless it was first certified by theBoard to be the duly designated bargaining representative.We donot believe that the record :is'a whole sustains the allegations in thecomplaint that the respondent interfered with, dominated, and sup-'ported-the Association.'We find, as did the Trial' Examiner,; that theministration of the Association and, that it, did not contribute_ support'to the Association.',ORDERUpon the entire record in the ease, and pursuant to Section 10 (d)of the National' Labor- Relations Act,-the'National Labor'RelationsBoard hereby orders that the complaint issued herein-against the re-spondent, The Gray EnLVelope' Manufiictui'ing'Conpany,'Ind , Brook-lvn New`York,-156,'a nd it hereby is, dismissed.MR. W.1. M. LEISEIISON took no part in the consideration of the aboveDecision and-Order. ''INTERMEDIATE REPORT--AliGeorge Tai itzfor the 13oardMcLanahan,Met ritt,I ngralani,and Chin,,: y,by_iiiIlene gClef ton.Jr ,of'NewYork, N Y,for the respondent.--Frank ficheener'aud.Robert Bennett,of New York,N, Y., for the Union.Hovaid Zeller,of Brooklyn,N. Y.; for the,Association.STATEMENT OF TIIE-CASEUpon a charge duly filed on March 15, 1941, by Local447, Paper Workers andDistributing Trades, International Printing Pressmen's and Assistants' Union,A- F.- of L, herein called the 'Union, the National Labor Relations'Board,' hereincalled the Board, by the Regional Director'for the'Second Region `(New York,Manufacturing Company, 'Inc , herein called the' respondent, alleging that therespondent'had engaged in 'and vas engaging iii' unfair labor practices affectingcommerce within the'ineaning of Secticin 8 (1) and (2) and Section 2 (6) :ind (7)-of-the National Label- Relations Act.'49'Stat. 449, herein called the Act.' 'Copies ofspondent, the Union; and the Gray Envelope Employees' Association, herein-calledthe-Association.-'fn respect to the'u nf<nr labor practices, the complaint alleged in substance that(1) from on or about February 1..1941, the respondent interfered with the ein-ployees' right to self-organization by (a) vilifying, disparaging, and expressingUnion. and (d) urging, persuading, threatening, and wainiiig its ennpluyees--to: 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDassist, become members of, or remain members of an independent labor organi-zation ; and (2) the respondent on or about March 3, 1941, initiated and sponsoredthe Association, and since that date has assisted, dominated, contributed supportto and interfered with the administration of said Association in violation ofSection-8 (2) of the Act.In its answer to the complaint filed June 22, 1942, the respondent admitted theallegations concerning the nature of its business, denied that it had committedany unfair labor practices and affirmatively averred that it had at all timesmaintained strict neutrality with respect to union membership or non-membershipand had refrained from entering into a contract with the. Association in theabsence of a certification from the Board.Pursuant to notice, the undersigned, Webster Powell, the Trial Examiner dulydesignated by the Chief Trial Examiner, conducted a hearing from June 22 to 24,1942, inclusive, at New York, New York, at which time and place all parties wereafforded a full opportunity` to participate in the hearing and to examine andcross-examine witnesses and to introduce evidence bearing on the issues.TheBoard, the Union, and the respondent were represented by counsel ; the Associa-tion was represented by its president.All parties participated in the hearing.During the hearing, counsel for the respondent moved to dismiss- each of theallegations of the complaint.Without objection from counsel for the Board, theundersigned dismissed the allegation that the respondent had interrogated itsemployees concerning their union affiliations.The undersigned reserved rulingon the motions to dismiss the other allegations of the complaint.These motionsare disposed of in the recommendations herein contained.At the close of thehearing, a motion by counsel for the Board to conform the pleadings to the proofin minor particulars such as names and dates was granted. At the conclusionof the hearing, counsel for the Board and the respondent availed themselves ofan opportunity to argue orally before the undersigned. Such argument wasincorporated in the record.Although the parties were advised of their rightto file briefs, no briefs were filed.On the record thus made and from his observation of the witnesses, the under-signed makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Gray Envelope Manufacturing Company, Inc., is a New York corporationwith its principal office and place of business in Brooklyn, New York. It Isengaged in the manufacture and sale of envelopes.During the 18 months pre-ceding the hearing,.the respondent used in excess of 1,800,000 pounds of paper,of which approximately 50 percent was shipped to the respondent's plant frompoints outside the State of New York. The paper thus used represented ap-proximately 80 to 90 percent in value of all materials used by the respondent inits business.During the same period, the respondent sold finished productsvalued at approximately $1,250,000, of which approximately 25 percent was soldand shipped by the respondent to points outside the State of New York. Therespondent agrees that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLocal 447, Paper Workers and Distributing Trades, International PrintingPressmen's and Assistants' Union is a labor organization affiliated with theAmerican Federation of Labor admitting to membership employees of the re-spondent. THE GRAY ENVELOPE MANUFACTURING COMPANY INC.657Gray Envelope Employees' Association is an unaffiliated labor organizationadmitting,'to membership employees of the respondent.III.THE ALLEGEDUNFAIR LABOR PRAC7 ICESA. BackgroundThe Union began its organizational efforts among the respondent's employeesinAugust or September 1939: Sometime in September of that year, RobertBennett, representative organizer of the Union, interviewed F. Burns, at thattime general manager and treasurer of the respondent, concerning a collectivebargaining agreement' In this interview the Union claimed that the majorityof the employees in'the printing and shipping departments were members.Dur-ing the interview Burns informed Bennett that the respondent was in a precari-ous financial position, that its stock was owned by employees of the West Vir-ginia Pulp and Paper Company and that if the employees of the respondent wereorganized, the owners of the stock would liquidate the respondent's business.At that time the respondent owed approximately $150,000 to the West VirginiaPulp and Paper Company for paper stocks purchased in the course of its opera-tions.After some discussion Bennett agreed not to press his request for acontract and thereafter temporarily discontinued the Union's organizationalefforts at the respondent's plant.In May 1940, Bennett met with several of the former members of the Unionto discuss the situation in the respondent's plant and it was agreed that thecampaign to enlist membership among the respondent's employees, which hadbeen suspended, would be resumed.However, except for monthly meetingsparticipated in by a few of the employees, no further activity was engaged inuntil February, 1941.During the first half of February a number of employeesin the printing department resumed active membership in the Union.B. Alleged domination. and interference with the formation and administrationof the Association; alleged interference, restraint and coercionOn February 20, 1941, Bennett and Hyman Wolpin and Anthony Lawrence,members of the union negotiating committee and employees in the printingdepartment, met with Burns and Thomas A. Magee, then the respondent's salesmanager and a member of the board of directors.'MissHarris,Burns' secre-tary,was in the room sitting at a desk in back of the conferees during thisconference, but took no part in the.meeting.Bennett informed Burns that theUnion had a majority in the printing department and wished to negotiate acontract.Burns stated that the company was still in bad financial conditionand that before taking any action he would have to consult with the Messrs.Luke of the West Virginia Pulp and Paper Company, who owned stock of therespondent.Burns also questioned the appropriateness of a collective bar-gaining unitconsisting only of printing department employees, and stated insubstancethat in his opinion all the production employees should be included inone unit inasmuch as the manufacturing process was highly integrated, andthat he would bargain with the Union if it had a majority of the production1At first theemployees were organized in a Federal Union directly affiliated with theA. F. of L. In September 1939 these employees were transferred to Local 447, which admitstomembership other employees in the New York City area working for concerns similarto the respondent.2 In May 1941 Burns became president of the respondent.8At the time of the hearing Magee was also vice president.493508-43-vol. 45--42 658 . 'bECISIO\TS OF .NATIONAL-(LABOR RELATIONS BOARDemployeesBurns also told Burnett that heshouldfirst-organize the rest ofthe envelope companies and then organize the respondent'semployeesBurnsfurther told the union committee that Bennett in organizing the printing de-partmentbird not lived up to his earlier agreement not'to organize the employeesand that if the I respondent gave a wage increase to the employees in the printingdepartmentitwould have to give oneto,the rest of the employees,and, there-fore, because of the respondent's financial condition,itwould be unable togrant,any wageincrease to the printing department employees.In connection,with his statement concerning,the inability of the respondent to. pay wage in-'creases-to all its employees at that time,B erns alluded to the Champion' En-the Union had succeeded first in organizing.and securinga contract for the employees in one department and then another until theentire plant was organized and the Union secured a closed-shop agreement--Burns also frankly told Bennett during the discuss,())) that he hoped the Union-:`wouldleave him alone"so that lie could inaugurate a plan he had conceivedwhereby the employees might be.able to purchase the.stock of the respondentthen owned by' the Messrs Luke,and become part owners of the business.'About,12 :.30 p. in on February 21,,a meeting attended,by a majority' of the- respondentls.,adjacent tothe office ofPlant SuperintendentLarsenTheoffice,was separated from the.stockroom by a glass partition'The meeting which lasted about half an hourwas calledby RobertS.Robinson,pay-roll clerk,' at the request of several em-ployees who were disturbed by the organizing campaign that had been startedby the Union.'Before calling the meeting,Robinson spoke to Harris,Burns'secretary, about ,the plan to call a meeting and she exjtressedapprovalWolpinand' another employee in.,the printing-department named Batewell were bothnotified about this meeting by 'their foreman,Smart.'Robinson opened themeeting by stating that he had called the employees together without securingthe respondent's permission and that he was afraid he might lose his job, or beotherwise disciplined,for taking such a step.According to the undisputed testi-mony of Batewell,Robnson,went on to say that there were"10 idiots" in theprinting department who were jeopardizing the jobs of 125 employees by attempt-ing to deal with an outside union,and that he would hate to meet the organizersin a darkalley 'Robinson thenproceededto infoi iuthe employeesof the pre-carious financial position in' which he respondent found itself and stated thatthe creditors of the respondentwould have nothing to lose by closing down, thebusiness iii, view of the fact thatmachineryand otherassets couldbe Liquidatedby the creditors so as,to bring about a full settlement of their claims.Rolirhsonfurther told the employees present that he was not thinking entirely,of himselfbut was thinking of the jobs of the "120-odd people"iii the respondent's employ.4 The findings are based on Bennett's undisputed testnnonc- '-a'5As pay-roil clerk,Robinson checked the 'time cards of each employee against the em-ployee s own statement of the number of hours marked and made adjustments at the end,it each week where there appeaied a dlsciep.unc} between the timeworkedas indicated onthe face of'the time cards and the actual time claimed by the employeeRobinson WorkedunderIrving,who wasofhce'manager and assistant treasurerHe-was paid $28 a T'eekrhe-undeisigned finds from,the,toregoing that Robrnson's duties are not of a supervisorynatui0 nol'isthereany 'yidence that any of the, employees regarded either Robinson orI lai, is,who spoke at the iiieetung,as, ,1 1 epresentative of the eniploycc'The emploNees who approached Robinson veie Judv Bufti,MrsFeeley, and a gillrianiedAiac cio,all ion-snpsri isol y c iniploy ees, ti findini-i',based upon the ,undisputed testunon} of Wolpin and BatewellSmart'did not testitc'IIon-enei,Robuisoiiileliie[3chat lie hail reque,ted Sinai t `to ,tell,anyoneabout themeeting and testifiedthat hehad. notifieda number of the employees that ameeting was to be held,n THE: GRAY..EN.VELOPE MANUFACTURING COaVMPANY^: INC.659.Robinson went'on to state that they could save.theniselves the dues they ''would.have to pay to an outside union by going directly to those in authority and having-their grievances taken care of in that manner.. .Robinson then requested any,employee who had a grievance. to state it. 'No . one spoke up .. Harris then toldthe employees they should get together and "try to settle the matter."-' Sometimeduring the meeting Judy Buffa stated that she felt sure the eiiiployees other: thanstrictly among themselves - Miss Bewig, an employee in the folding department,.also-stated that if the Union organized the employees -they would "all'be walking-with newspapers" under their arms.Apparently by this remark, Bewig.meantthat the employees would lose their jobs if the'Union organized the plantFol-lowing these remarks of Harris, Buffa, and Bewig, Robinson stated that it wouldnot be so bad if the^Union had responsible leadership in the plant, but that theperson in whose hands the welfare of all the employees, would 'be'entrusted, ifthe Union succeeded in obtaining a majority, Was, not qualified for such respon-sibility, due -to,his inability to manage his own financial-affairs ".Wolpin and'Batewell' understood that Robinson was referring to Lawrence whom 'Bennetthad appointed union- steward in the printhig Department prior to -February 20;-they knew; that Lawrence'owed 'ropsFder^abletmoney and'ewas at-that time infinancial difficultiesWhen Robinson thus 'referred to Lawrence, Howard Zeller,an employee and later president of the Association," who had come late to ,themeeting, went to Larsen who was tlien in the shipping room, directly in backof his office and about 50 feet from the meeting, and told him that the meetingwas getting personal and that he should stop it. Larsen replied that he had-nothing to do with- the meeting 10However, ,Batewell 'testified without contra-(diction and the, undersigned finds ,that shortly thereafter'Larsen went lip tosomeone and told him to "break it up." "Thereupon the meeting ended. Zellerwas paid for- the time spent'at the meeting and the record does not reveal that-any, of, the employees who'attended the meeting lost any time for the lialf hour,spent at the meetingHarold Burns, assistant foreman of the` printing' deliart-ment, attended the meetingSometime during the meeting Robinson saw Larsensitting in his office.The undersigned finds that Larsen at'all times was awarethat the meeting was taking place..About all hour after the meeting, June Wilson circulated a petition amongthe employees in the 'various departments, the heading of which,"accordirig' towanf any- part of any union " There is no showing that any officer or supervisoryemployee saw the 'petition either while it 'iuas being circulated or -tliereifterfor, the employees to -circulate papers for various 'purposes, such as obtainingpledges'to give, money for wedding presents, and that such solicitations werenever disapproved by supervisor; employees.' In view of this fact 'and' froni his':observation oft-Magee-on' the witness' stand, the rndersigned credits Magee'slto Bu'rns' office. 'Burns and Magee, who had returned from lunch aftertlie`abovve-described meeting ended ancf had been'nformed'of the meeting by'Larsen; repri-8These findings ai e based upon the undisputed testimony of Robinson _. e"According to Robinson's undisputed testimony, which is credited, nothing was said aboutthe formation 'of the.As,sociation at this meeting, and Rohnison did not hear about the Asso-ciation until some time laterRobinson wus never a meinbe, of'the Association .10These findings are based upon the undisputed testuiionv of /,ellei. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDmanded Robinson for calling the meeting.Burns asked Harris and Robinsonif they had obtained permission to hold the meeting from anybody.Robinsonreplied that they had not.Burns then said, according to Robinson,whose testi--mony on this point is undisputed,"In the future mind your own business and keepentirely out of the affairs of the company.In the event there is a union in thiscompany,you will not, be a member probably and it in no way will affect youjust in case some day you should lose your job by the closing of the company ...Naturally enough, I appreciate your attempts, but at the same time you areprobably doing lots more harm than good and in the future I will appreciate itif you will do nothing of the kind and keep still about the whole thing."Burnsfurther said during this conversation that any union in the plant would probablyconcernonly the factoryemployees.Sometime between 4:30 and 5 o'clock in the afternoon of February 21, Robin-son, seeking to make amends for his attack on Lawrence,requested Lawrence,Wolpin, Tschirhart and Baker, all employees in the printing department, to cometo the stockroom.Harris was also present.Robinson apologized to Lawrencefor the remarks he had made earlier in the afternoon.Lawrence refused toaccept the apology.ThereuponbothHarris and Robinson offered to,see Burnson behalf of Lawrence or any of the other union men, if any of them desiredto see Burns.Harris stated that she felt that employees who had grievancesagainst the company could secure satisfaction by going individually to see Burns,without involving an outside union.Lawrence said he could not see Burns with-out first consulting with his fellow union employees and the union men left themeeting with the understanding that they would come back to Robinson andHarris after they had made their decision.Robinson and Harris waited three-quarters of an hour for the men to'return but they failed to do so.ThereuponRobinson and Harris left the building.Robinson held this conference withoutsecuring permission from any of the respondent's officers or supervisory employees.On or about February 24, Bennett who had heard about the meeting of Febru-ary 21, accompanied by Wolpin and Lawrence, called upon Burns and Mageeto protest against the holding of this meeting.During the conversation,Burns,who was not at the plant during the meeting of February 21 and who had notconsented to the holding of the meeting, assured Bennett that there would beno recurrence of this incident.Bennett then requested that Burns hold anothermeeting at which Robinson would make a public apology to Lawrence for theremarks that he had made about the latter and about the union organizer atthe meeting of February 21. Burns pointed out that Robinson had alreadyapologized to Lawrence but stated that if Bennett insisted he would call such ameeting.Lawrence then said that he did not wish any such public apologyto be made and the matter was dropped. On February 24, shortly after theabove conference,Magee and Burns spoke to Larsen and Smart and told themin substance not to engage in any discussion with any employee with regardto unions or organizational activities.On or about February 25 Bennett andPresident Fishko of the Union,together with Lawrence,Wolpin and two otheremployees had dinner with Burns and Magee.According to the uncontradictedtestimony of, Magee, Burns spoke at some length about the financial conditionof the company and asked the union representatives to delay the organizationof the respondent's employees"temporarily until it was in a stronger positionfinancially."At that time the respondent still owed about $1,000,000 on its debt.Fishko Ignored Burns' request and asked Burns if he was ready to negotiate.Burns and Magee then told the union representatives they would advise themand left the restaurant.Sometime between February 24 and March 1 Bennett,Wolpin, and Lawrence again met with Magee and Burns in an effort to negotiate THE GRAY ENVELOPE MANUFACTURING COMPANY, INC. 661a contract.Burns again questioned whether a unit consisting of the printingdepartment was appropriate and suggested that Bennett wait until he securedthe majority of the production employees before requesting that the respondentbargain collectively with the Union.Bennett replied that he expected to signa contract with the printing department first and, then organize the rest of theemployees.Burns asked Bennett if the question of the appropriate unit couldnot be submitted to the Board. Bennett replied that it was not necessary."On March 1, the respondent wrote a letter to Bennett, sending a copy to theRegional Director of the Board for the Second Region, stating'in part:So that no misunderstanding may arise between us as to one of the mattersdiscussed in our recent conferences, I advise you that this Company is en-tirelywilling to engage in collective bargaining with any representativethe employees of the Company may select, in a unit appropriate for suchbargaining.The letter then proceeded to give some of the respondent's reasons for believingthat a company-wide unit was more desirable than one restricted to the em-ployees of any one department.On March 3 Bennett and the union representatives, after receiving the aboveletter,again asked Burns to enter into negotiations for a contract.Burnsrefused, saying that he would negotiate with the Union only if it represented amajority of the production employees, and requested Bennett to hold off thestrike until the Board could determine the appropriate bargaining unit.How-ever,Bennett refused Burns' request 'and the Union called a strike of theemployees in the printing department, which lasted until April 21, 194112Immediately after the strike commenced, Magee repeated the instructions hehad previously given to Larsen and Smart not to discuss union organization orthe strike with any of the employees, and gave similar instructions to Ollis,foreman of the cutting department. Again on April 22, 1941, when the strikingemployees returned to work, Burns told Smart he was not to show any dis-crimination against the men who were returning to work.During the early part of the strike the respondent issued a statement which itdistributed among its employees explaining its financial situation, and its wageand salary policy and concluding as follows :So that there may be no misunderstanding we state that the policy of theCompany has been and is to permit its employees full freedom of organiza-tion for purposes of collective bargaining.No dispute can arise between theCompany and its employees over that question.However, about a week after the strike commenced, according to the undisputedtestimony of Bennett, Magee told Bennett that he was "upsetting everything,"that the Union should "get out of the picture . . .,and sendthe men back towork."For a month or more prior to the strike Zeller, an adjuster in'the folding de-partment," Stanley Lapes, a floorman, and William Griffith, an employee in the11These findings are based on the undisputed testimony of Magee.11Negotiations between the Union and company representatives finally resulted in a strikesettlement providing for a union maintenance shop for the printing department. The agree-ment further provided among other things that the Union would seek a determination ofthe appropriate unit from the Board as soon as possible.11 Out of a total of approximately 40 employees in the folding department, over whichSuperintendent Larsen had direct supervision, 6 were adjusters and the rest were machineoperators.The latter were all women and the adjusters all men. Of the 6 adjusters, 4including Zeller were paid by the hour,while 2 of the adjusters, who had been longest in 662.DECISIONS OF NATIONAL LABOR ..RELATIONS BOARDshipping department,talked among themselves about the possibility of startingan organization of the employees."The Board.contends that Zeller was a minorsupervisor and as such his acts are attributable to the respondent.The, re-spondent claims that adjusters are merely mechanics who keep the machines inthe folding department in good running condition and repair them when necessaryThis'coiitentioi is in accord with the credible evidence and the undersigned findsthat Zeller was not a supervisory employeeBetween February 21 and March 3,,Zeller spoke to a number of other employees besides Lapes and Griffith aboutforming an association of their own.Sometime during February 1941,while theUnion was, conducting its organizatipnal, efforts among the pri ating..departmei t -employees, Griffith showed Zeller a copy of a model constitution and bylaws in anarticle in the August 19371 issue of aImagazine entitled "Factory Management andMaintenance"'This magazine, according to Zeller, , whose testimony is undis-puted, was taken by Griffith from the scrap heap in the back of the respondent'splant.Zeller further testified that it was customary among employees to pick upthe old magazines which the Company discarded from time to time and readthem. -Magee testified, and the undersigned finds, that it was the respondent's,practice to throw out magazines that were, anywhere from a year to a year and a'half old.Although the magazine in question was 4 years old at the time thatGriffith picked' it out of the scrap heap, there is no evidence that Griffith obtainedthe magazine from the'respondentNor does the foregoing warrant a findingthat the 'respondent"suppliedlGriffithl.'with,Ai e above copyManage-ment and Maintenance," as the Board contendsShortly before March 3, 1941, Griffith'. wife obtained a reprint of the abovearticle from a publishing house which Griffith showed Zeller.OilMarch 3,Griffith, Lapes, and Zeller discussed, the strike situation and' in the wordy ofZeller decided that the Union "had gone out on strike and left us out in thecold."These three men then decided to call a 'meeting -of,the employees and byword of mouth notified the employees whiff were working, of the nieetingThemeeting was held after the close of the dity shift in an unoccupied portion of thesixth floor of the Bush Terminal Building, at'.approximately 5:45 p. in. on`March 3-and was attended by about 78 employeesThe meeting lasted about 30minutes.Zeller read to those attending the meeting a constitution which Griffith,Lapesand himselfhad prepared from the repn rut of the article in "FactoryManagement and Maintenance.';'sThe constitution was adopted unanimouslyZeller,who was on the,night shift on March 3, punched his time card before themeeting.No deductions were made from,his pay for the time spent at thethe respondent's employ,were paid by the weekAccording to Zeller,'his duties were to"change machines from one size I envelope] to another and keep-them running"Mageetestified that adjusters"do not actually exercise any supervisionThey tare responsibleforputting^the job on.the machines-and'seeingthiit=they are run pioperly'.-They aremechanics " ' The testimony is undisputed that adjusters make no recommendations regard-'ing the work of the operators in the folding dept tmenl and have no authority to hire ordischarge 'Adjusterssometimesgiveinstructionsto new operators with respect to theoperation of the machineAdjustois are eligible to membership both in the-Union and inthe Association."At the'time of the hearing Griffith and Lapes were no longer employed by the respond-ent and wei e not available as witnesses15Article 1, Section 1 of the constitution readsThe employees of the Gray Manufacturing Coinpanv hereby jour this association andadopt this constitution in order to promote their general welfare, to cooperate with the'company,conditions-Article III,Section 1,provides thatAll full time employees (except those who are identified with management or'are in super-visory positions)may become members THE GRAY ENVELOPE MANUFACTURING COMPANY' INC.6633meeting -Lapes and Griffith who were on the day shift, did not punch out, untilafter the meeting and were paid for the time spent at the meetingThere is noevidence that any supervisory einployees'attended this meeting-or'the subse-quently described meetings of March 5 and 7, or that the respondent.knew thatthese meetings were taking.place.On March 5, 1941, Griffith went to the printing establishment of George-Elsnerduring working hours and ordered pledge cards for the Ass'ociatioiu.. Later, onthe same day, Griffith called for the pledgecards.His time card for' March 5shows, and the undersigned finds, that Griffith did not punch out on'this occasionand that he'was pald for full time on-that day. The trip to.the printers and backno evidence that the respondent knew of Griffith's absence from the plant, onMarch 5 during working hours, nor can the respondent be charged with knowledge,of,this absence in view of Griffith's duties and the loose method of time*keepingemployed by the respondent, as hereinafter set forth. , On March 5, the Associa-'tion held its second meeting at which 90 percent of the pledge cards in the:Association were signed.. This meeting likewise took place at thesamelocationas 'the meeting of'March 3, between 5:30 and 6 p m.,,at-the, time when most of'the employees on the day shift were finished with their work. The is noevidence that any of the'employees who attended this meeting were paid by theresponde'n't. for the time so spent.'On March 7, employees who had signed pledge cards in the Association, againmet shortly before 6 p III at the same location at the two prior meetings andelected an executive committee." The meeting lasted abort half all hourAll `the,employees elected to the executive committee except Harriet Doyle attended this`meeting.Zeller, Dingle, Lapes, and Griffith worked on the day shift on March 7and were paid for the time spent at themeeting.Arrangements for the meetings of March 3, 5, and 7 were made between Griffithand the'superintendent of the building.There is no evidence that the respondenthad any, knowledge of these arrangements. The respondent occupied the fifth floorof the same building, and as occasion required, rented bay space oil other floorsfor storage purposes.There is no evidence that the respondent was renting any.space on the sixth floor during the week ending March 8, 1941, or that the meet-ings of the 'Association were held on property occupied or used by the respondent,as the Board contends.On the afternoon of Saturday, March 8, the Association's executive committeemet on the street outside the plant and elected ofHcers.17Later, on the same,afternoon representatives of the Association informed Burns that they wereforming an association, that the employees wanted more money, 'and requestedBurns to bargain with the AssociationBurns refused, stating that he, already,had "a union on his neck" and that he would not recognize the Association unless.,itwas certified by the Board.The respondent had not to the date of the hearing,recognized the Association as. the bargaining representative of any,, of itsemployees and has never had a contract with the AssociationAt this meetingwith the Association's representatives Burns stated that:As far as this, company is concerned management has no objection to itsemployees joining an outside union, forming a union of their own, or joiningid Floward Zeller, Stanley Lapes, William Griffith, Harriet Doyle, Frank Schupin, andF D'ngle17Howard Zeller, pre'sident';William Griffith, vice president;, Annie Moore, secretary ;Harriet Doyle,treasurer;and Stanley Lapes, chairman.11 Counsel for the Board and the iespondent stipulated that, if called as a witness, Burns,who was in California at the time of the hearing, would so testify. 664DEiCISIONS OF NATIONAL LABOR RELATIONS BOARD 'no union whatever.-This is a matter solely for the employees to decide forthemselves without any suggestions, assistance or interference on my partor on the part of any official or supervisory employee of the company.On March 10 Zeller, Lapes and Griffith went to the Regional offices of theBoard in New York City and obtained a petition for investigation and certifica-tion.The trip was made during working hours and the three men were paidfor their time while engaged on Association business.However, as found onthe' occasion of Griffith's visits to secure the printing of the Association's cards,there is no evidence that the respondent knew of these employees' absence fromthe plant during working hours, nor can the respondent be charged with knowl-edge of their absence in view of their respective duties and the loose methodof time keeping employed by the respondent as hereinafter pointed out. On thesame day the petition was signed in the presence of a notary and mailed to theBoard's office.Thereafter Zeller, accompanied by one or more officers of theAssociation or members of its executive committee, made several trips to NewYork attempting to discover what disposition had been made by the Board of theAssociation's petition.Zeller testified and the undersigned finds that on allof the trips after March 10, he, and the other individuals accompanying him,punched out on their time cards before leaving the plant.The respondent contends that it Is not responsible for the failure of Zeller,Lapes and Griffith to punch out on March 10, nor for the failure of these menand Dingle to punch out on various occasions during the week ending March8.In support of this contention a number of witnesses, including Magee, testi-fied and the undersigned finds, that it was customary for the respondent to relyon an employee's word as to the amount of time he worked during each day,and the time cards themselves state that each employee is his "own time-keeper."This statement Is further supported by Robinson's testimony as tothe method employed in checking the time cards and adjusting the employee'stime. -The respondent further contended that no one exercised any close watchover the time clock or over the employees while they were at work so long asthe work was performed satisfactorily.This contention is strengthened bythe nature of the duties of Zeller, Griffith, and Lapes, the most active organizersof the Association.Lapes was a floorman ; Zeller an adjuster and Griffithwas in the shipping department.Their duties permitted them a great dealof unsupervised freedom of movement within the plant 19 In short the respon-dent's contention that the employees who failed to check out during the weekending March 8 and the week ending March 15, 1941, were trusted employees,not closely supervised, and that the respondent was unaware of the violationsof the rules which it concedes took place during these 2 weeks is substantiatedby the evidence. It is found that the respondent's payment of regular wagesto Zeller, Lapes, Griffith and Dingle on the-occasions above set forth whenthese employees were engaged on Association business rather than workingfor the respondent did not constitute assistance within the meaning of the Act.Following the above-described Association meetings and activities of the officersand executive committee members of the Association during the period March3 to 10, 1941, inclusive, the Association ceased activities pending the outcome ofthe petition for investigation and certification which it had filed with the Board.On March 15, 1941, the Union filed charges, alleging a violation by the respon-dent of Section 8 (1), (2) and (5). As above stated, on April 21, 1941,-the Union19 Zeller's duties have already been described in footnote 13,supra.Lapes was a door-man whose duties took him from machine to machine throughout the plant. Zeller testifiedand the undersigned finds that Griffith was "on and off the floor quite a bit and if there wasno paper coming in that day he had it pretty much to himself." THE ' GRAYENVELOPE MANUFACTURING COMPANYINC.665and the respondent entered into an agreement in settlement of the strike thenin effect, the agreement to remain in force for one year.Except for periodicvisits to the Regional Office of the Board, the Association continued to remaininactive until about the middle of April 1942.Between April 14 and 21,1942, Lapes and Zeller urged members of the Unionto join the Association.Lapes, whose duties as floorman took him into theprinting department,talked to Hyman Wolpin about six times during this period,two or three,times at Wolpin'smachine and three or four times in the washroom.The conversations which took place while Wolpin was working lasted from5 to 15 minutes.Ordinarily,in the course of his duties Lapes never spent morethan 2 minutes at any one machine. One of these conversations,between Lapesand Wolpin,which took place in the washroom,lasted about three quarters ofan hour.Zeller was also present during all or part of this conversation.Bate-well likewise participated in the conversation for 10 minutes.As Batewell wasleaving the washroom Superintendent Larsen entered the room, spoke brieflyto Lapes in connection with his work,and left the washroom.Lapes and Zellercontinued to talk to Wolpin about the Association for another 20 minutes.ZOThere is no evidence that on this occasion Larsen knew that the three men weretalking about the Association,nor was there evidence of any rule against talkingin the plant during working hours.On the contrary,there was credible testimonyboth by Board's and by respondent's witnesses that employees talked freely whileat work and that the nature of the work of Wolpin and Batewell was such thattalking or leaving their places of work for extended periods did not interferewith their work.Also on occasion Zeller could leave his work in the hands ofother adjusters without slowing down production and Lapes'duties took him allover the plant.Larsen knew that Wolpin and Batewell had participated in thestrike and were-members of the Union.Assuming that Larsen knew that Zellerand Lapes were members of or active in the Association,there is no indicationthat Larsen knew whether Zeller and Lapes were soliciting Wolpin and Bate-'well on behalf of the Association or whether Wolpin and Batewell were solicitingZeller and Lapes on behalf of the Union or that they were discussing eitherorganization.On April 21,1942, the day that the contract between the Unionand the respondent expired,Wolpin and Batewell signed temporary pledgecards in the Association at the request of Lapes.Under these circumstances,the undersigned finds no merit in the Board's contention that the above-describedactivities of Zeller and Lapes constituted assistance by the respondent to theAssociation.On May 23, 1942,the respondent granted a wage increase to its hourly paidfactory employees, effective June 1.An "Executive Notice" containing a state-ment concerning this increase was posted on or about May 23 on the respondent'sbulletin board, which is located near the time clock.The final paragraph of thisnotice reads as follows :The employees are advised that it is not the intention of the company bythis action to deny to any of the employees their rights of collective bar-gaining but because of the unsettled situation with respect to collectivebargaining and because of the inevitable delays in clearing up this situationthe-management feels that the employees should not be deprived of thebenefits involved in this wage adjustment.As and when a collective bar-gaining agent is certified,matters of this kind will be handled through thatauthority.20These findings are based on the undisputed testimony of Wolpin,which was corrobo-rated in part by the testimony of Batewell. '666 .'DECISIONS OF NATIONAL LABOR RELATIONS, BOARDGonclustonsThe Board contends that the impetus for the formation of the Association wasfurnished by the meeting of February 21 and that thi's'ineeting was sponsored bythe respondent,in order to(prevent the Union from organizing ifs 'employees.Themeeting of February 21 was held on company time and-property within about 60feet of the superintendent's office.The"undersigned has found that the supernn-tendeiitrwas'in his,.officie-part ofi'the,tittic,and winsaware'of the factthat i1=meetingwas taking placeFurthermore,.the tenor of the meeting was clearly one of oppo-sition by the employees to an.ortside union.Some of the employees were notifiedof the meeting by Foreman Sniart.Ordinarily, under these circumstances, therespondent's failure to immediately stop the meeting upon learning ;,f'it or take'public action denoting its disapproval of the meeting would lead to the conclusionthat the activities of the employees who called the meetingwereattributable to therespondent.However,under the circumstances of this,case, the undersigned-isof the,oprnion that such a finding would be contrary to the situation which then.prevailed in the respondent's plant.Its employees were genuinely alarmed ntthe possibility of losing their jobs if the Union were organized in the plant and de-manded it wage increase because of the respondent's financial conditionFollow-ing themeeting of February 21,Burns reprima tided both,Robinson and Harris forcalling and participating in the meeting and offered,upon Bennett s request, tbcall a meeting to' nnake amends for the remarks of Robinson at the meeting ofFebruary,21.Furthermore, there is no evidence establishing any connection be-tween the meeting of February 21-and the formation of the Association 2 weekslater which the evidence shows was precipitated by a strike called by the Union inthe printing depai tnient.The,IBoard argues that by implication the'fact thatthose who spoke at the meeting of February 21, opposed an outside union indi-cated to the employees attending that meeting that the respondent'favored, theforniation of an`inside union,"Howe1 or,there is no evidence that theemployeeswho attended this meeting regarded it ns a meeting sponsoredby therespondentto bring about the formation of an "iii:ide union." nor is there'any evidence thatthe respondent in any way sponsored or contributed to this meeting'Some of theemployees in noway connected with the meeting of February 21 had been discuss-ing the formation of an association foi several weekspriorto that meetingTheactual formation of the Association occurred without any assistance from or. con-nection with the respondent's officers or supervisory employees except for the didrendered some of the emphiyees who attended Association meetings and con-,ducted other Association business without having any deductions made from theirpay whileeingaging in' theseactivitiesUnderthe above ciicumstances, it isfound that the meeting of February 21, 1941,did not constitute assistance to theAswithin the meaning of the Act."Although the respondenntdoes not denythat it did on occasions pay employeesfor time spent on Association business, it contends and the undersigned has foundthat it was unaware of the fact that Zeller,Lapes, Griffith, and Dingle absentedthemselves from work on Association business and failed to punch out on variousoccasions hereinabove set forthTime undersigned has also found that the em-ployees were not closely supervised as to the time they punched in and punchedout and that,so long as the work went along satisfactorily, their word was takenas to the number of hours they worked during the dayThe undersigned hasfurther found that knowledge of the absences from the plant in the midst of theworking clay is not chargeable to the respondent and does not constitute assistancewithin the meaning of the Act.From the foregoing the undersigned finds that the 'formation of the Associa-tion on March 3, 1941,was precipitated not by the respondent'sassistance THE ,GRAY',ENVELOPE, MANUFACTURING COMPANY, INC.667.within the . meaning -of the :Act, but by the combined fear of the employees ofa shut-clown of the plant due to financial difficulties and the organization and,strike of4he printing department..which left.'out'in: the cold" the remaining,Employees:,'There remains the question of whether of, Inot-the respondent by'the'remarks.ofMagee and Burns during the meetings with Bennett and the union' com-lmittee,,here jnabove'set-forth,' iolated:,Seetiom8,.(1) of the Act.i The'fact-thatthe respondent was in a precarious financial position when the alleged unfair..labor practices occurred is not disputedNor did the Board contend that the,respondent was not acting in good faith when it asserted that it'did not think.the printing department employees alone 'constituted an appropriate unitThestatements of both Burns ahd, Magee to Bennett and -the union committee,,concerning the, organizational activities of, the Union were- made (luring' col-lective bargaining and contract negotiation conferences and were such state-ments as might be appropriately made by an employer in the admitted finan-cial difficulties of this respondent during the course of b_ rgainingEmphasisisadded to this conclusion by reason of Bennett's voluntary abandonment oforganizationalactivitiesin1939becauseoftherespondent'sfinancialcondition.IIn concluding, tine position of the Union is not strengthened by its refusal,both upon the repeated request of_,the respondent and upon the provision inits contract of April 21, 1941, to take the question of the appropriateness ofthe unit to the Board, and its failure to seek a renewal of said contract cover-ing the printing department employees, in April 1942Under the circumstances of this case, while the language used by Mageeand Burns may have been injudicious, the undersigned is of the opinion andfinds that the remarks of Magee and Burns do not constitute a violation ofSection S (1) of the Act.Upon the entire record' it is found that the respondent has not interferedwith, initiated, dominated, or controlled the formation or administration ofthe Association or contributed support to it, and it is further found that therespondent has not interfered with, restrained, or coerced its employees inthe exercise of their rights under Section 7 of the Act.Upon the basis of the above findings of fact and upon Ilse entire record inthe case, the undersigned makes the following-CONCLUSIONS OF LAW1The operations of the respondent occur in-commerce, within themeaningof Section 2 (6) of the Act2.Local 447, Paper Workers and Distributing Trades, International Print-ing Pressmen's and Assistants' Union, A F of L , is a labor organization,within the meaning of Section 2 (5) of the Act.3.Gray Envelope Employees' Association is a labor organization withinthe meaning of Section 2 (5) of the Act.4 The respondent has not dominated or interfered with the formation oradministration of the Association or contributedfinancialor other support toit,within the meaning of Section 8 (2) of the Act.5.The respondent has not interfered with, restrained, or coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act. within the mean-ing of Section 8 (1) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law, the under-signed hereby reconunends that the complaint issued against The Gray Envelope 668DECISIONSOF NATIONALLABOR RELATIONS BOARDManufacturing Company, Inc., Brooklyn,New York, and its officers,agents,successors,and assigns,be dismissed.As provided in Section 33 ofArticleII of the Rules and Regulations of theNational Labor Relations Board,Series 2-as amended-any party may withinthirty(30) days from the date of the entry of the order transferring the caseto the Board,pursuant to Section 32 of Article II of said Rules and Regula-tions, file with the Board,Shoreham Building,Washington,D. C., an originaland four copies of a statement in writing setting forth such exceptions to theIntermediate Report or to any other part of the record or proceeding(includ-ing rulings upon all motions or objections)as he relies upon, together withthe original and four copies of a brief in support thereof.As further pro-vided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Boardwithin twenty(20) days after the date of the order transferring the case tothe Board.WEBSTER POWELLTrial ExarninerDated July 15, 1942.